Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered June 28, 2001, which, insofar as appealed from, granted defendants’ motion to dismiss plaintiff’s causes of action for intentional infliction of emotional distress, tortious interference with contract and tortious interference with prospective contractual relations, unanimously affirmed, without costs.
Plaintiff alleges that she was employed for some nine years by various of defendants, accountants and lawyers who shared office space, and that during the last year of her employment one of them engaged in a course of conduct that caused her severe emotional distress. In particular, this defendant tried to kiss plaintiff in the elevator on one occasion, and at an office party tried to force his tongue into her mouth as he hugged her and wished her a happy holiday. Plaintiff also alleges that this same defendant frequently and unnecessarily interrupted her as she worked, refused her access to office supplies she needed to do her job, falsely maligned her work performance, made inappropriate comments to her about her clothing and his feelings for her, and otherwise interfered with her work performance. These allegations do not show conduct sufficiently outrageous to state a cause of action for intentional infliction of emotional distress (cf. Howell v New York Post Co., 81 NY2d 115, 122 [1993]; Seltzer v Bayer, 272 AD2d 263, 264-265 [2000]). Plaintiffs causes of action for tortious interference with contract and with prospective contractual relations were properly dismissed absent allegations sufficient to show that her employment was for a definite period or otherwise not at will (see Ingle v Glamore Motor Sales, 73 NY2d 183, 189 [1989]), or that she had been offered employment or was even negotiating with a prospective employer (see Agugliaro v Brooks Bros., 802 F Supp 956, 963 [1992]). Concur — Buckley, P.J., Nardelli, Sullivan, Rosenberger and Wallach, JJ.